ORDER
This matter having been duly presented to the Court, it is ORDERED that the motion of Thomas M. Gordon, Esquire, a member of the District of Columbia and Maryland bars, to appear pro hac vice on behalf of the Consumers for a Responsive Legal System is granted; and it is further
ORDERED that Thomas M. Gordon, Esquire shall abide by Rule 1:21-2, including his obligation to adhere to the Rules of Professional Conduct and to make his required annual payment to the Disciplinary Oversight Committee and the Lawyers’ Fund for Client Protection, said payment to be made within ten days of the filing date of this Order; and it is further
ORDERED that the Clerk of the Supreme Court of the State of New Jersey is hereby appointed as agent upon whom service of process may be made for all action against Thomas M. Gordon, *545Esquire, that may arise out of his participation in the matter; and it is further
ORDERED that Thomas M. Gordon, Esquire, shall notify the Court immediately of any matter affecting his standing at the bar of any other court; and it is further
ORDERED that all pleadings, briefs and other papers filed with the Court shall be signed by New Jersey counsel, authorized to practice law in the State of New Jersey, who shall be responsible for his conduct of the cause and the attorney especially admitted herein.